Title: William Birch to Thomas Jefferson, 8 July 1812
From: Birch, William
To: Jefferson, Thomas


          Sir, Washington July 8th 1812.
           It is a langth of time sence I had the honour of seeing you at Washington when you favoured me with the use of the original of the print inclosed, you at that time expressed your approbation of my wish to engrave it, when I found Mr Stuart had no intentions to publish it himself, I got Mr Edwin to engrave it for me, as being Superior in that line to myself; I think it forms a butiful imitation of the Antiqua, and a strong Likeness of yourself Sir; I am under a great obligation to Mr Madison for forwarding this parsel, haveing not known any other resource myself; it contains a few impressions of the Plate which is engraved for no other purpose then that a proper Likeness of you may be circulated, and as the printing of so small a Plate is attended with so little cost or trouble my purpose is to give them away, that to alow me to supply you with as many as you wish for your Friends will be confuring on me the highest Honour and happyness. 
          I am Sir with the greatest venarition Your very Humble ServantWm Birch.
        